DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
Applicant’s election without traverse of Group I (claims 1-8 and 14-20) in the reply filed on 08/26/2022 is acknowledged. Therefore, claims 9-13 have been withdrawn from further consideration.  
Information Disclosure Statement (IDS)
The IDSs submitted on 04/28/2020 and 03/03/2022 has been entered and considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “channel estimator” “channel codebook generator” “secret key codebook generator” recited in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (pg. 16 lines 16-22; Figs. 2-3) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2015/0188682 A1, hereinafter “Noh”) in view of Ko et al. (US 2011/0310994 A1, hereinafter “Ko”) and further in view of Lan et al. (US 2015/0049713 A1, hereinafter “Lan”).  
As to claim 1: 
Noh discloses an operation method of a first communication node in a communication system (“see Fig. 7; [0072]-[0075] note: user terminal = first communication node), the operation method comprising: 
estimating a channel state between the first communication node and a second communication node based on a pilot signal received from the second communication node (“The user terminal estimates the user-specific channel using the pilot signal in step 730”; [0072]-[0075]; note: base station = second communication node); 
generating a first channel codebook based on the estimated channel state (“The user terminal selects a codebook”; see Fig. 7; [0074]); 
transmitting information of the first channel codebook to the second communication node (“sends the selected codebook index to the base station in step 750”; see Fig. 7; [0074]).
Noh does not explicitly disclose receiving a response indicating whether the first channel codebook is to be used from the second communication node; when the response is an acknowledgment (ACK) indicating that the first channel codebook is to be used, generating a first secret key by using the first channel codebook; and transmitting data encrypted using the first secret key to the second communication node.
	However, Ko discloses receiving a response indicating whether the first channel codebook is to be used from the second communication node (“The BS can approve the codebook set selected by the UE”; [0168]); when the response is an acknowledgment (ACK) indicating that the first channel codebook is to be used (“a codebook set to be used has to be approved between the BS and the UE before applying the codebook set to be used… The BS can approve the codebook set selected by the UE”; [0168]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ko into Noh’s system/method as it would allow receiving a response indicating whether the first channel codebook is to be used from the second communication node; when the response is an acknowledgment (ACK) indicating that the first channel codebook is to be used.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to effectively transmit uplink data (Ko; [0013]).
	The combined system/method of Noh and Ko does not explicitly disclose generating a first secret key by using the first channel codebook; and transmitting data encrypted using the first secret key to the second communication node.
However, Lan discloses generating a first secret key by using the first channel codebook (“In step 122, UE 101 performs secrecy generation, which matches the secret information to a plurality of PMIS in a predefined codebook corresponding to a plurality of precoding matrices”; [0037]-[0038]); and 
transmitting data encrypted using the first secret key to the second communication node (“UE 101 performs secrecy feedback, which generates a rotated version of DMRSs based on the left singular matrix of the estimated channel. In step 124, UE 101 transmits the rotated DMRSs to eNodeB 102. In step 131, eNodeB 102 obtains channel estimation based on the received DMRSs. In step 132, eNodeB 102 performs secrecy extraction and extracts the secret information based on a vector-wise chordal distance measure”; [0037]-[0038]; [0032]; [0011]; Figs. 1-2, 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lan into the combined system/method of Noh and Ko as it would allow, when the response is an acknowledgment (ACK) indicating that the first channel codebook is to be used, generating a first secret key by using the first channel codebook; and transmitting data encrypted using the first secret key to the second communication node.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve confidentiality and protection of communication/messages and protect against eavesdroppers  (Lan; [0003]-[0010]; [0032]).
As to claim 2: 
The combined system/method of Noh, Ko and Lan disclose the invention set forth above.  Ko further discloses wherein the first channel codebook is selected within a set of channel codebooks predefined between the first communication node and the second communication node (“the UE can select and use a specific codebook set. In this case, the UE can report the selected codebook set to the BS. When configuring the codebook sets of different types or characteristics, a system may use all codebook sets or may selectively use only the specific codebook set. In case of using only the specific codebook set, a codebook set to be used has to be approved between the BS and the UE before applying the codebook set to be used. For this, the UE can select a group of codebook sets desired to be used and report it to the BS. The BS can approve the codebook set selected by the UE.”; [0168]), and the first channel codebook is a vector quantization set for the estimated channel state (“The codebook-based precoding scheme performs data precoding by using a precoding matrix which is the most similar to a MIMO channel among predetermined precoding matrices. The use of the codebook-based precoding scheme can result in decrease of overhead since a precoding matrix indicator (PMI) can be transmitted as feedback data. The codebook consists of a codebook set capable of representing a spatial channel. The number of antennas has to be increased to obtain a higher data transfer rate. The greater the number of antennas, the greater the number of codebook sets used to configure the codebook”; [0003]-[0005]; [0053]; [0148]; [0179]; [0225]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ko into the combined system/method as it would allow the first channel codebook to be selected within a set of channel codebooks predefined between the first communication node and the second communication node, and the first channel codebook is a vector quantization set for the estimated channel state.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to effectively transmit uplink data (Ko; [0013]).
As to claim 3: 
The combined system/method of Noh, Ko and Lan disclose the invention set forth above.  Noh further discloses wherein the first channel codebook is generated when the estimated channel state is different from a previously estimated channel state (“The user terminal estimates the user-specific channel using the pilot signal in step 730. Next, the user terminal acquires the ray gain information from the channel information and AOD set in step 740. The user terminal selects a codebook for use”; [0074] note: the user-specific channel (i.e., channel state) changes as user moves accordingly channel codebook is generated as it changes as well).  
As to claim 4: 
The combined system/method of Noh, Ko and Lan disclose the invention set forth above.  Ko further discloses wherein information of the estimated channel state includes channel variance information and a signal to interference plus noise ratio (SINR) (“CQI include a signal to noise ratio (SNR) between the transmitter and the receiver, a signal to interference and noise ratio (SINR), etc”; [0053]; [0060]).  
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ko into the combined system/method as it would allow information of the estimated channel state to include channel variance information and a signal to interference plus noise ratio (SINR.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to effectively transmit uplink data (Ko; [0013]).
As to claim 6: 
The combined system/method of Noh, Ko and Lan disclose the invention set forth above.  Lan further discloses receiving data from the second communication node; and performing a decryption operation on the data by using the first secret key (“a symmetric key for the future data encryption and decryption”; [0008]; [0032]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lan into the combined system/method as it would allow receiving data from the second communication node; and performing a decryption operation on the data by using the first secret key.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve confidentiality and protection of communication/messages and protect against eavesdroppers  (Lan; [0003]-[0010]; [0032]).

Claims 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 2015/0188682 A1) in view of Lan (US 2015/0049713 A1).  
As to claim 14: 
Noh discloses a first communication node in a communication system (“see Fig. 7; [0072]-[0075] note: user terminal = first communication node), the first communication node comprising:  
a channel estimator (processor of user terminal; Figs. 6-7) estimating a channel state between the first communication node and a second communication node based on a pilot signal received from the second communication node (“The user terminal estimates the user-specific channel using the pilot signal in step 730”; [0072]-[0075]; note: base station = second communication node); 
a channel codebook generator (processor of user terminal; Figs. 6-7) generating a first channel codebook based on the estimated channel state (“The user terminal selects a codebook”; see Fig. 7; [0074]).
	Noh does not explicitly disclose a secret key codebook generator generating a secret key based on the first channel codebook; an encryptor performing an encryption operation on transmission data by using the secret key; and a decryptor performing a decryption operation on reception data by using the secret key.
	However,  Lan discloses a secret key codebook generator (processor 203 of UE; Fig. 2) generating a secret key based on the first channel codebook (“In step 122, UE 101 performs secrecy generation, which matches the secret information to a plurality of PMIS in a predefined codebook corresponding to a plurality of precoding matrices”; [0037]-[0038]); 
an encryptor (processor 203 of UE; Fig. 2) performing an encryption operation on transmission data by using the secret key (“UE 101 performs secrecy feedback, which generates a rotated version of DMRSs based on the left singular matrix of the estimated channel. In step 124, UE 101 transmits the rotated DMRSs to eNodeB 102. In step 131, eNodeB 102 obtains channel estimation based on the received DMRSs. In step 132, eNodeB 102 performs secrecy extraction and extracts the secret information based on a vector-wise chordal distance measure”; [0037]-[0038]; [0032]; [0011]; Figs. 1-2, 8); and 
a decryptor (processor 203 of UE; Fig. 2) performing a decryption operation on reception data by using the secret key (“a symmetric key for the future data encryption and decryption”; [0008]; [0032]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lan into Noh’s system/method as it would allow a secret key codebook generator generating a secret key based on the first channel codebook; an encryptor performing an encryption operation on transmission data by using the secret key; and a decryptor performing a decryption operation on reception data by using the secret key.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve confidentiality and protection of communication/messages and protect against eavesdroppers  (Lan; [0003]-[0010]; [0032]).
As to claim 17: 
The combined system/method of Noh and Lan disclose the invention set forth above.  Noh further discloses wherein the first channel codebook is generated when the estimated channel state is different from a previously estimated channel state (“The user terminal estimates the user-specific channel using the pilot signal in step 730. Next, the user terminal acquires the ray gain information from the channel information and AOD set in step 740. The user terminal selects a codebook for use”; [0074] note: the user-specific channel (i.e., channel state) changes as user moves accordingly channel codebook is generated as it changes as well).  
As to claim 20: 
The combined system/method of Noh and Lan discloses the invention set forth above.  Lan further disclose wherein, when the first communication node supports a full duplex communication, the secret key used for the encryption operation is used in the decryptor after a preconfigured time (“a symmetric key for the future data encryption and decryption”; Figs. 8A/8B; [0008]-[0009]; [0032]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lan into Noh’s system/method as it would allow, when the first communication node supports a full duplex communication, the secret key used for the encryption operation is used in the decryptor after a preconfigured time.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve confidentiality and protection of communication/messages and protect against eavesdroppers  (Lan; [0003]-[0010]; [0032]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 2015/0188682 A1) in view of Lan (US 2015/0049713 A1) and further in view of Ko et al. (US 2011/0310994 A1).  
As to claim 15: 
The combined system/method of Noh and Lan disclose the invention set forth above, but does not explicitly disclose wherein information of the estimated channel state includes channel variance information and a signal to interference plus noise ratio (SINR).  
However, Ko discloses wherein information of the estimated channel state includes channel variance information and a signal to interference plus noise ratio (SINR) (“CQI include a signal to noise ratio (SNR) between the transmitter and the receiver, a signal to interference and noise ratio (SINR), etc”; [0053]; [0060]).  
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ko into the combined system/method of Noh and Lan as it would allow information of the estimated channel state includes channel variance information and a signal to interference plus noise ratio (SINR).  Such combination would have been obvious as the references are from analogous art where a motivation would have been to effectively transmit uplink data (Ko; [0013]).
As to claim 16: 
The combined system/method of Noh and Lan disclose the invention set forth above, but does not explicitly disclose wherein the first channel codebook is selected within a set of channel codebooks predefined between the first communication node and the second communication node, and the first channel codebook is a vector quantization set for the estimated channel state.  
However, Ko discloses wherein the first channel codebook is selected within a set of channel codebooks predefined between the first communication node and the second communication node (“the UE can select and use a specific codebook set. In this case, the UE can report the selected codebook set to the BS. When configuring the codebook sets of different types or characteristics, a system may use all codebook sets or may selectively use only the specific codebook set. In case of using only the specific codebook set, a codebook set to be used has to be approved between the BS and the UE before applying the codebook set to be used. For this, the UE can select a group of codebook sets desired to be used and report it to the BS. The BS can approve the codebook set selected by the UE.”; [0168]), and the first channel codebook is a vector quantization set for the estimated channel state (“The codebook-based precoding scheme performs data precoding by using a precoding matrix which is the most similar to a MIMO channel among predetermined precoding matrices. The use of the codebook-based precoding scheme can result in decrease of overhead since a precoding matrix indicator (PMI) can be transmitted as feedback data. The codebook consists of a codebook set capable of representing a spatial channel. The number of antennas has to be increased to obtain a higher data transfer rate. The greater the number of antennas, the greater the number of codebook sets used to configure the codebook”; [0003]-[0005]; [0053]; [0148]; [0179]; [0225]).    
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ko into the combined system/method of Noh and Lan as it would allow the first channel codebook to be selected within a set of channel codebooks predefined between the first communication node and the second communication node, and the first channel codebook is a vector quantization set for the estimated channel state.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to effectively transmit uplink data (Ko; [0013]).

Allowable Subject Matter
Claims 5, 7-8, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476